Citation Nr: 1013902	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-28 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Raymond Rivera, Attorney


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2004 and March 2006 rating decisions of 
a Department of Veteran's Affairs (VA) Regional Office (RO) 
that denied the benefits sought on appeal.  

The Board acknowledges that the March 2006 RO decision 
effectively characterized the Veteran's claim as one of new 
and material evidence, which it proceeded to reopen and deny.  
However, the record reflects that the Veteran filed a timely 
notice of disagreement with the January 2004 rating decision 
that initially denied his claim.  Thus, the Board has treated 
this as a claim for service connection, as reflected on the 
title page of this decision.  


FINDING OF FACT

The evidence of record is at least in equipoise as to whether 
the Veteran's depressive disorder is related to his service-
connected non-Hodgkin's lymphoma. 


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disability have been met.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
psychoses, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show that a 
current disability exists, and that the current disability 
was either caused or aggravated by a service-connected 
disability.  38 C.F.R. §§ 3.303, 3.310 (2009).

In determining whether service connection is warranted for 
any disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The issue on appeal arose as a claim for service connection 
for PTSD, which the RO denied on the grounds that the Veteran 
had no documented combat service and that his reported 
stressors could not be verified.  38 C.F.R. § 3.304(f) 
(2009).  However, a claim for service connection for PTSD 
encompasses claims for service connection for all mental 
disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This 
decision grants service connection for a different acquired 
psychiatric disability, namely depressive disorder, which the 
Board finds is a grant of the claim for service connection 
for a psychiatric disorder.  

The Veteran asserts that his currently diagnosed psychiatric 
problems had their onset during his period of active duty in 
Vietnam.  Additionally, the evidence of record shows that the 
Veteran's depression has been clinically related to his 
service-connected non-Hodgkin's lymphoma (NHL).  The Board is 
required to consider all theories of service connection 
entitlement raised either by the claimant or by the evidence 
of record as part of the non-adversarial administrative 
adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 
(Fed. Cir. 2009).  Thus, in view of the Veteran's contentions 
and the evidence of record, the Board will consider whether 
service connection for an acquired psychiatric disability is 
warranted both on a direct basis and as secondary to NHL.

The Veteran's private and VA medical records show that he has 
been treated for various psychiatric and neurological 
problems since the 1980s.  On a September 2003 VA 
examination, it was noted that he had been assessed with a 
psychogenic pain disorder in November 1983.  It was further 
noted that he had been diagnosed with hysterical neurosis by 
his long-term private treating psychiatrist in March 1986 and 
with dysthymia by a mental health examiner in May 1989.  The 
Veteran told the September 2003 VA examiner that he attended 
group therapy and took medication to treat his psychiatric 
and neurological symptoms.  On mental health examination, he 
displayed a constricted, tearful affect, but no other obvious 
psychiatric symptoms.  Based on the results of the 
examination, the September 2003 VA examiner concluded that, 
while the Veteran met the DSM-IV criteria for depressive 
disorder, not otherwise specified, he was not entitled to a 
diagnosis of  PTSD on account of his lack of in-service 
stressors.  That examiner's opinion served as the basis for 
the RO's January 2004 denial of the Veteran's PTSD claim.

In the course of appealing the RO's decision, the Veteran 
submitted a August 2004 examination report from his long-term 
private treating psychiatrist, who determined that the 
Veteran had a long history of muscular pain, weakness, and 
neuropathy affecting his upper extremities, which had 
persisted since service and which caused him severe 
depression manifested by "obsessive negative thoughts."  
Based on those clinical findings, the private psychiatrist 
opined that the Veteran's current "mental health condition 
[was] due to his physical conditions" and that both sets of 
problems were related to his active service.

In a subsequent evaluation report prepared in December 2004, 
a private neurologist determined that the Veteran displayed 
symptoms consistent with a diagnosis of peripheral neuropathy 
due to Agent Orange exposure in Vietnam.  The private 
neurologist also stated that the Veteran's symptoms included 
pain, discomfort, and numbness throughout his extremities 
with nuchal (neck) pain.  Additionally, the neurologist 
observed that the Veteran's psychiatric symptoms were 
consistent with diagnoses of PTSD and dysthymia.  

The record thereafter shows that in November 2007, the 
Veteran was diagnosed with NHL.  In April 2008, he was 
afforded a VA examination in which he was found to display 
NHL symptoms that included generalized pain, weakness, and 
fatigue in his neck and extremities, and other neurological 
problems manifested by dizziness and difficulties with 
balance.  The April 2008 VA examiner concluded that the 
Veteran's NHL was most likely due to his exposure to Agent 
Orange in Vietnam.  He was subsequently granted service 
connection for NHL.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, and the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the August and December 2004 
opinions expressed by the Veteran's private psychiatrist and 
private neurologist, relating the Veteran's depression to his 
physical symptoms of neck and muscle pain, weakness, and 
peripheral neuropathy, are highly probative and persuasive, 
as is the April 2008 VA examiner's subsequent finding that 
those physical symptoms supported a diagnosis of NHL.  Those 
opinions are based on the private psychiatrist's and private 
neurologist's long-term treatment of the Veteran and on the 
VA examiner's clinical examination and review of the claims 
folder.  Moreover, those opinions are supported by a 
rationale and reflect a knowledge of both the Veteran's 
medical history and his exposure to Agent Orange in Vietnam.  
Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims folder and the Veteran's 
history, and the thoroughness and detail of the opinion).  
Furthermore, those opinions are consistent with the other lay 
and clinical evidence and there are no contrary medical 
findings of record.  

The Board recognizes that, at the time that the private 
psychiatrist and neurologist rendered their opinions, the 
Veteran was not service connected for NHL and had not yet 
been formally diagnosed with that disease.  Nevertheless, 
because his two long-term private treating providers both 
associated his depression with multiple physical symptoms, 
which later were found on clinical examination to support a 
diagnosis of NHL, the Board concludes that the evidence is at 
least in equipoise regarding whether the Veteran's depression 
is related to that service-connected disability.  

In light of the probative medical opinion evidence showing a 
nexus between the Veteran's depression and his service-
connected NHL, and in the absence of any competent evidence 
to the contrary, the Board concludes that the balance of 
positive and negative evidence is at the very least in 
relative equipoise.  Reasonable doubt is therefore resolved 
in favor of the Veteran to find that his depressive disorder 
is related to his service-connected NHL.  38 U.S.C.A. 5107 
(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the Board finds that service connection for 
depressive disorder is warranted.


ORDER

Service connection for an depressive disorder is granted.



____________________________________________
Harvey P. Roberts
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


